Citation Nr: 1639523	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  16-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to an initial compensable disability rating for migraine headaches.

4.  Entitlement to a disability rating greater than 10 percent for a residual scar from a scalp laceration.  

5.  Entitlement to an effective date earlier than August 6, 2014, for the award of service-connection for migraine headaches.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions in December 2014 and July 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In July 2016, the Veteran testified during a Board hearing before the undersigned.  A transcript is of record.  

The issue of service connection for an acquired psychiatric disorder has been recharacterized as a petition to reopen for new and material evidence.  38 C.F.R. § 3.156.  Review of the record shows the RO found new and material evidence had been submitted to reopen the claim and issued a final denial on this issue in August 2006.  The December 2014 rating decision then denied the claim on a de novo basis.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, despite the RO's finding that sufficient new and material evidence has been received, the Board is bound to decide the threshold issue of whether the previously denied claim ought to be reopened before addressing it on the merits.  Id.  

The Board notes that the TDIU issue was not certified for appeal.  However, the Veteran has claimed that he is currently unemployed due to his service-connected migraine headaches.  See July 2016 Board Hearing.  The Board finds that this reasonably raises a claim of entitlement to TDIU as part of his increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in August 2006, service connection for depression was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  Evidence received since the August 2006 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for an acquired psychiatric disorder.

3.  The Veteran experiences very frequent headaches that are productive of symptomatology that more nearly approximates characteristic prostrating attacks occurring on an average of once a month over the last several months; they do not manifest in prolonged attacks productive of severe economic inadaptability.

4.  The Veteran failed to report for scheduled VA examination in July 2015 without good cause.  As a result, there is no competent medical evidence to determine whether he meets the schedular criteria for a higher disability rating. 

5.  The Veteran's service-connected scalp laceration scar has been manifested by a single painful and superficial scar without any characteristics of disfigurement.

6.  A December 1993 RO decision denied the Veteran's initial claim for service connection for headaches.  The Board denied the claim in August 1996. 

7.  The Veteran filed a claim to reopen for service connection for headaches in February 2006. 

8.  An August 2006 rating decision found that new and material evidence had not been submitted to reopen the claim for service connection for headaches; the Veteran did not appeal that decision. 

9.  An informal claim of entitlement to service connection for headaches was received on August 6, 2014; there is no unadjudicated claim, informal claim or intent to reopen the claim of entitlement to service connection for headaches which was received by VA between August 2006 and August 2014.

10.  The earliest date on which VA may construe the Veteran's claim of entitlement to service connection for migraine headaches, is August 6, 2014.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

2.  The criteria for an initial 30 percent disability rating for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.655, 4.124a, Diagnostic Code (DC) 8100 (2015).

3.  The criteria for a disability rating greater than 10 percent for residual scar from a scalp laceration are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7804 (2015).

4.  The criteria for an effective date prior to August 6, 2014, for the grant of service connection for migraine headaches are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated July 3, 2014 and February 9, 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records, including those from the Social Security Administration (SSA), have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

VA examinations were provided in April 2015 assessing the severity of his service-connected headaches and scalp scar.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination reports adequately document the Veteran's symptoms as they relate to the rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations.  

However, the RO considered the medical evidence of record and determined that it would be beneficial for the Veteran to be examined to obtain a more complete picture of his service-connected headache disability.  He was scheduled for a VA TBI examination in 2015, which he later cancelled.  While VA has a duty to assist the Veteran in the development of his claim, he has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Given the AOJ actions and the Veteran's choice not to submit to VA examination, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with the headache claim.

Normally, when an examination is scheduled in conjunction with a claim for increase and a veteran fails to report for the examination, the claim shall be denied.  38 C.F.R. § 3.655(b).  Consequently, the only available evidence shown to have been based upon a thorough examination of the Veteran and a review of the medical record is the April 2015 VA examination report.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.


II. Law and Analysis for New and Material Evidence

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an August 2006 rating decision, the RO denied service connection for depression on the basis that service treatment records showed no evidence of a permanent residual or chronic mental disability subject to service connection.  New and material evidence was not received within the one-year appeal period and the Veteran did not timely appeal the decision.  Therefore, the 2006 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the August 2006 rating decision is both new and material to the claim.  Such evidence consists of a December 2014 VA examination report.  The examiner diagnosed unspecified depressive disorder and alcohol use disorder, which he opined seemed more related to the Veteran's many physical problems, especially his headaches which were attributed to an in-service head injury.  This new theory of entitlement, in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117.  Accordingly, the claim is reopened, but the Board finds that a remand is necessary for further development. 


III. Law and Analysis for Increased Ratings

The Veteran is seeking an increased disability ratings for his service-connected migraine headaches and scalp scar.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Migraine Headaches

The Veteran's migraine headache disability is evaluated as noncompensably disabling under DC 8100.

Under DC 8100, a noncompensable disability rating is warranted for less frequent headache attacks, and a 10 percent disability rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent disability rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent, completely prostrating and prolonged attacks (of migraine headaches) productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a.  

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical Dictionary, 31st Edition (2007), p. 1554, "prostration" is defined as "extreme exhaustion or powerlessness."  A similar definition is found in Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), p. 999, "prostration" is defined as "complete mental or physical exhaustion or collapse."  The rating criteria also do not define "severe economic inadaptability"; however, nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

A review of the applicable rating criteria shows that, for the most part, ratings for migraine headache disabilities are largely dependent on subjective reports of frequency and severity of headaches.  The frequency and severity of the headaches is rarely observed by a clinician, and the determination of a disability rating turns on the reports by the Veteran as well as the supporting evidence he has submitted.

The evidence relevant to the severity of the Veteran's migraine headaches includes an April 2015 VA examination report.  He related a history of headaches shortly after a head injury in April 1977.  Currently his migraines occur several times a week with headache pain developing, flashing lights, visual changes, and left-sided visual loss.  Headache pain begins in the bitemporal region and radiates across the biparietal areas into the occipital regions.  The Veteran reported both constant pressure-type pain, as well as pulsating pain with headaches usually lasting an hour or less.  He also reported dizziness, lightheadedness, phonophobia, and nausea, but no vomiting.  The headaches are aggravated with physical activities, but the Veteran is able to perform normal daily activities, so they are not necessarily prostrating in nature.  The Veteran takes Percocet as needed.  The diagnosis was migraine including migraine variants, which is essentially stable.

The Veteran indicated that his migraine headaches have impacted his employment as a construction worker in that visual changes and dizziness, at times caused him to be a liability on work sites, especially when working heights.  As a result he would occasionally be laid off from certain sites, however the headache condition never precluded him from obtaining and/or maintaining gainful employment.  

The record also contains medical records associated with the Veteran's 2003 SSA claim.  These records show that the Veteran reported headaches as one of the conditions supporting his SSA claim.  However the headaches were not frequent enough or severe enough to be considered disabling.  There is also no indication in the record that the Veteran has sought or received regular treatment for his headaches since the April 2015 VA examination.  Subsequently dated treatment records show that the Veteran's migraines continued to be noted on his VA problems list, but there were no reports of them being completely prostrating or indication as to the frequency, duration, or impact on functioning.

However at his 2016 Board hearing, the Veteran testified his migraine headaches vary widely in frequency occurring as often as three or four a day or as seldom as 0-1 a week, lasting as long as 1 to 2 hours, or as short as 15 minutes.  When he has migraine headaches he is unable to work and has to sit for 30 minutes until the headache improved or lie down in a dark room.  He testified that he was sometimes laid off of jobs as a result of his headache condition.  See Board Hearing Transcript pages 4-7.  

Based upon the preceding evidence, the Board finds that the Veteran's migraine headaches manifest in symptoms which most closely approximate a 30 percent evaluation under DC 8100.  The Veteran testified that he had headaches, that occur up to several times a week and he is unable to work until they improve.  The Veteran is competent to report on the debilitating nature of his migraine headaches because symptoms like pain, and its resulting impact on employment, are readily observable to a lay person.  Due to the intense pain, as well as the fact that he is not able to work during periods of migraine headaches, the Veteran's symptoms qualify as "prostrating" because they incapacitate him and render him powerless.  Thus, on average, the Board determines that a finding of prostrating attacks occurring once a month is appropriate.  

There is no basis to award an evaluation higher than 30 percent.  It is apparent that the Veteran's headaches impact his ability to work, however, the preponderance of the record is against a showing that they are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran's headaches may be frequent there is no evidence suggesting that they have been "completely prostrating," since, as explained above, the VA examiner opined that the headaches are not necessarily prostrating in nature.  Nor are the headache attacks for prolonged periods.  The Veteran testified that his headaches last anywhere from 15 minutes to 2 hours, which is too short an amount of time to be considered "prolonged" and result in economic inadaptability or the potential for such.  

Moreover the criteria for a 30 percent disability rating anticipates prostrating attacks on a monthly basis.  Therefore, the Veteran's disability rating takes into consideration economic losses due to time off from work, because prostrating attacks on a monthly basis are reasonably likely to cause an individual to miss time off from work without causing them severe economic inadaptability.  Occupational effects have been described as occasionally being laid off from certain sites, if working heights or having to sit for 30 minutes until the headache improved when he did go to work.  While this is in fact an impact, it is not productive of severe economic inadaptability, in which the Veteran is unable to work at all because of his headaches.

Finally, in view of the Veteran's report of sustaining a head injury during service, the RO considered the applicability of 38 C.F.R. § 4.124a, DC 8045 (2015) for rating traumatic brain injury.  However it is not applicable in this case because the Veteran has not been diagnosed with this disorder.  As previously noted, the RO arranged for the Veteran to undergo additional VA examination in July to address the severity of his headache disability consistent with the criteria for traumatic brain injuries.  However, he failed to report for the scheduled examination, and his failure to cooperate has served only to deprive the Board of critical, clarifying medical evidence, which might have helped support his claim.

Accordingly, the Board finds that the Veteran's impairment due to migraine headaches is more consistent with a 30 percent rating and that the level of disability contemplated under DC 8100 to support the assignment of a 50 percent or rating or higher is absent.

B.  Scalp Scar

The Veteran's residual scar of a scalp laceration is currently rated as 10 percent disabling under DC 7804.  

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  Scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 are rated under DC 7805.  Any disabling effects not considered in a rating provided under DCs 7800-7804 should be evaluated under an appropriate diagnostic code.

For one or two scars that are unstable or painful a 10 percent rating is warranted under DC 7804.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DC's 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  38 C.F.R. § 4.118.

Under DC 7800, scars of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent rating.  The criteria for the next higher rating, 30 percent, is for disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Ratings of 50 and 80 percent may be assigned for more serious levels of disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement are: (1) scar five or more inches (13 or more cms) in length; (2) scar at least 1/4 inch (0.6 cms.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches or 39 square cms.; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches or 39 square cms.; (7) underlying soft tissue missing in an area exceeding six square inches or 39 square cms.; and (8) skin indurated and inflexible in an area exceeding six square inches or 39 square cms.  Id.

The pertinent evidence in this case consists almost entirely of clinical findings from VA examination in April 2015.  The examiner revealed a longitudinal, superficial, nonlinear scar at the mid left parietal region of scalp.  The scar is benign and stable, measuring 2.5 centimeters in length by 0.1 centimeters in width.  The Veteran noted localized numbness and tingling at times with scar, as well as tenderness to the touch, but no particular pain specifically.  The scar is otherwise stable with no skin breakdown.  There is no evidence of depression, adherence to underlying tissue or underlying soft tissue missing.  There is no abnormal pigmentation, gross distortion of facial features, visible or palpable tissue loss, and no limitation of function.  

Further review of the claims file shows that the Veteran has not sought or received ongoing treatment for the residual scalp scar, following this examination nor has he contended otherwise.  

Applying the Veteran's symptomatology to the rating criteria, the Board finds that higher rating is not warranted.  In this case, he did not clearly describe a painful scar on VA examination and no such condition was identified by the VA examiner.  However the scar was confirmed to be symptomatic with tenderness, numbness, and tingling and such complaints are contemplated by the 10 percent disability rating in effect.  There is also no evidence of more than one scar.  Thus, combining ratings for separate scars is not for consideration.  Here, the Veteran is currently assigned a 10 percent evaluation, the maximum schedular rating for under DC 7804 for a single scar.  

There is no other diagnostic code pertaining to scars which could provide a higher disability rating.  There is no evidence indicating visible or palpable tissue loss and no gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) due to the Veteran's scalp laceration with residual scar.  There is also no evidence of any of the characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 7800, 7805.  See 38 C.F.R. § 4.118.  Without any medical evidence of greater impairment, the claim must be denied. 

Therefore, the evidence does not support the assignment of a disability rating greater than 10 percent under the applicable rating criteria.  

C.  Final Considerations

The Board has also considered whether the service-connected headaches and scalp scar should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate.  Rather, the manifestations of the Veteran's headaches and scalp scar are fully contemplated by the schedular rating criteria.  The frequency, duration, and severity of the Veteran's headaches and associated symptomatology of photophobia, phonophobia, nausea, and visual changes are consistent with the disability picture represented by the 30 percent rating assigned herein.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  


Law and Analysis for Effective Dates

The Veteran contends that an effective date earlier than August 6, 2014, is warranted for the grant of service connection for migraine headaches. 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400 (q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110 (a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104 (b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran or his representative, and, therefore, it is not before the Board at this time.

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400 (q)(1).  However, this provision is not applicable to this case, as new and material evidence was not received within one year of a prior disallowance.

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

In this case, a claim of entitlement to service connection for migraine headaches was received in August 1993.  The claim was denied in a December 1993 rating decision and the Veteran did not appeal.  This decision is final and binding on the appellant based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103 (2015).  The Board denied the claim in August 1996 and this decision is final.  38 C.F.R. § 20.1100 (2015).

The Veteran filed a claim to reopen for service connection for headaches in February 2006.  An August 2006 rating decision found that new and material evidence had not been submitted to reopen the claim for service connection for headaches; the Veteran did not appeal that decision.  The August 2006 decision is also final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

The Veteran did not thereafter file a claim to reopen this issue until January 22, 2015.  See VA Form 27-0820, received in January 2015.  Submitted in support of his claim is an April 2015 VA examination report, which concluded that the Veteran's migraine headache condition is/was at least as likely caused by head injury suffered by the Veteran during his active duty military service.  In July 2015, the RO granted service connection for migraine headaches.  In so doing, the RO concluded that new and material evidence had been submitted and that there was a basis for allowance, assigning a 10 percent disability rating, effective January 22, 2015. 

By rating decision in January 2016, the RO assigned an effective date of August 6, 2014, stating that this was the date of the hearing before a Board hearing where the Veteran reopened his claim for headaches as being associated with his service-connected scalp laceration.  The Veteran disagreed with the effective date assigned and contends that that the effective date for service connection for his migraine headaches should date back to 1993, when he filed his original claim for service connection.  He argues that his current symptoms are the same ones he had in 1993 and that he continuously appealed the prior denials of service connection, including the August 2006 rating decision.  

A careful review of the evidentiary record does not reflect any claim, formal or informal, requesting or evidencing a belief in entitlement to the benefit between the August 2006 denial and the August 2014 claim.  Following development of the evidence after the August 2014 claim to reopen, service connection was granted by rating action dated in January 2015.  An effective date of August 6, 2014 was subsequently established.  This is the date of receipt of the reopened claim after final disallowance in August 2006.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board has carefully considered the Veteran's statements in support of the claim.  However, the evidence provides no legal basis for an earlier effective date.  Under the facts of this case, the effective date of service connection for migraine headaches, can be no earlier than the date of receipt of the reopened claim on August 6, 2014, as explained above.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i).  The Board is bound by governing legal authority.  An effective date earlier than August 6, 2014 for the grant of service connection for migraine headaches must be denied.

In reaching this decision the Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim and this doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54   (1990).










ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.

An initial 30 percent disability rating for migraine headaches is granted.

An initial disability rating greater than 10 percent for scalp scar is denied.  

Entitlement to an effective date earlier than August 6, 2014, for the grant of service connection for migraine headaches is denied.


REMAND

In light of the Board's finding that the previously denied claim for service connection for psychiatric disorder is reopened, the underlying issue must be considered on a de novo basis.  However the evidence currently of record is insufficient to decide the claim and further evidentiary development is needed before a decision can be reached on the merits.

Service treatment records establish that in October 1978, the Veteran was evaluated for feeling anxious about leaving the military as he was undecided about the future and regretful of 3 wasted years in the army.  He reported no major problems that needed resolution, just that he was worried.  The diagnosis was mild anxiety.  

Presently the Veteran has been diagnosed with unspecified depressive disorder and alcohol use disorder during December 2914 VA examination.  The examiner concluded that the Veteran had a history of treatment for depression since at least 2002, so it was unlikely related to the treatment noted in the military medical record.  He also determined the Veteran's depression seemed more related to his recently service-connected headaches.  The examiner did not explain the rationale for this opinion and did not adequately address the Veteran's contentions of psychiatric problems since service.  Consequently, the Board finds the VA examination report is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For this reason, the Board finds that a more definitive medical opinion, one which acknowledges and discuss the Veteran's contentions, would be helpful in this case.

Finally concerning the Veteran's claim for TDIU, he should be provided with a VA Form 21-8940, the Veterans Application for Increased Compensation Based on Unemployability and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The AOJ should then pursue any necessary development to determine whether or not he is unable to maintain or secure substantially gainful employment due to his service-connected disabilities.  38 C.F.R. § 4.16.

The Board also notes that the Veteran does not presently meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  However he may still warrant entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  However the authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of Compensation Services in the first instance.  Id.  Because the Board does not have this authority, should the Veteran continue to fail to meet the criteria for a schedular TDIU, the claim should be referred to VA's Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran a 38 U.S.C.A. § 5103(a)-compliant notice letter pertaining to his TDIU claim.

2.  Provide the Veteran with a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and VA Forms 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and ask him to complete and return the forms.  He should be informed that these or other statements of his education and employment history are essential to his claim.

3.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for psychiatric symptoms that are not already in the claims file.  

4.  Then, schedule the Veteran for a VA psychiatric examination.  The file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should also be performed and the examiner should review the results of any testing prior to completing the report. 

The examiner must state whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's unspecified depressive disorder and alcohol use disorder is traceable to any incidents, symptoms, or treatment that he experienced or manifested during service, or is/are in any other way causally related to military service.  

If unspecified depressive disorder and alcohol use disorder cannot be regarded as having had its onset during active service, the examiner should explain why and then should offer an opinion as to whether  it is at least as likely as not, i.e., a 50 percent probability or greater, that the unspecified depressive disorder and alcohol use disorder was aggravated (permanently worsened) by his now service-connected migraine headaches.  If no aggravation is found, the examiner should specifically indicate so and again explain why that is.

In providing this opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records and specifically address 1) whether the Veteran's in-service evaluation in October 1978 represents the earliest manifestation of the later diagnosed depression; 2) the December 2014 VA opinion; and 3) the Veteran's testimony at the Board hearing that his psychiatric symptoms began during service and existed since that time.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated  

5.  The AOJ should develop the TDIU claim as necessary, to include the procurement of VA examinations and/or opinions if warranted, in order to determine the impact, if any, of the Veteran's service-connected disabilities on his employability.

6.  Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


